Citation Nr: 0811516	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition or 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to November 1946, and from September 1950 to September 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for residuals 
of a fractured jaw.  Supplemental statements of the case 
dated in June 2005 and December 2005 recharacterized the 
issue on appeal as entitlement to service connection for 
residuals, fractured jaw now claimed as a dental injury.  

A Request for Administrative and Adjudicative Action dated in 
August 1953 reflects that the veteran made a claim for 
outpatient dental treatment for abscesses at the roots of 
three lower teeth and the replacement of missing fillings.  
It is not clear whether the RO treated this as a claim for 
service connection.

The veteran testified at a Decision Review Officer (DRO) 
hearing at the RO before a DRO in May 2005.  A transcript of 
the hearing is of record. 

The issue has been re-characterized to comport with the 
evidence of record.  At his May 2005 hearing the veteran 
testified that he is not claiming service connection for any 
jaw injury in and of itself, but rather a dental injury.  
Specifically, the veteran testified that he wanted to have 
two missing teeth replaced.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a dental condition 
or disorder.  At his May 2005 hearing the veteran testified 
that in the summer of 1943 he was involved in an automobile 
accident at Fort Sill, Oklahoma.  During the accident the 
veteran's mouth was injured, and he was taken to the 
infirmary.  The doctor examined him and told the veteran that 
it looked like a hairline fracture.  The inside of the 
veteran's mouth was stitched up.  In 1951, the veteran went 
to the dental clinic because his lower jaw hurt.  A root 
canal was performed on two or three of the veteran's lower 
front teeth and the surgeon told him that it was very 
probably the case that the veteran's earlier injury from the 
automobile accident caused the dental problem that was 
treated by the root canal.  The veteran also testified that 
the surgeon told him that he may have trouble with some of 
the teeth adjacent to the one's that root canals were 
performed on because of the trauma from the automobile 
accident.  The veteran noted that a number of years later he 
lost the teeth that were adjacent to the area that was 
traumatized and where the oral surgeon did the root canals.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla. Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712 (2007); 38 C.F.R. 
§§ 3.381, 17.161 (2007).

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2007).

The classes of eligibility for dental treatment are set forth 
in 38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only three of 
those classes are potentially applicable in this case, and 
they are listed below.

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  38 C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  38 C.F.R. § 17.161(b).

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161.

VA dental treatment records dated in July 2005 indicate that 
the veteran is missing teeth numbered 1, 16, 17, 18, 21, 27, 
and 32.  VA dental treatment records dated in August 2005 
indicated that planned procedures for the veteran included 
lower mandible dentures.

Service medical records (SMRs) dated in June 1952 indicate 
that the veteran had L-12 root canal and fistulas between L-
11 and L-12 procedures.  They do not show, however, that the 
veteran was treated for an injury resulting from an 
automobile accident during service.

The current record contains competent evidence of a current 
disability or disabilities with respect to the veteran's 
teeth, credible evidence establishing an in-service injury, 
specifically the automobile accident in the summer of 1943, 
and evidence of in-service dental treatment.  However, there 
is insufficient medical evidence for the Board to decide the 
veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); See also U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (c) (2007).   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA dental 
examination to determine the nature of any 
dental condition(s) or disorder(s) that 
the veteran may have, including any 
condition(s) or disorder(s) relating to 
missing teeth numbered 1, 16, 17, 18, 21, 
27, and 32.  If any condition(s) or 
disorder(s) are found, the examiner must 
provide an opinion as to whether it is at 
least as likely as not that any currently 
identified dental condition (regardless of 
whether or not it is considered to be a 
current disability) or disorder affecting 
any of the veteran's teeth (whether 
missing or present) are related to the 
veteran's reported traumatic automobile 
incident that resulted in a jaw injury in 
the summer of 1943.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
dental condition or disorder shown to have 
been in existence at time of discharge or 
release from active service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
address the veteran's contention that an 
injury to his jaw occurred in the summer 
of 1943 and that in 1951 a surgeon told 
him that he may have trouble with some of 
the teeth adjacent to the those that root 
canals were performed on because of the 
trauma from the automobile accident.  A 
detailed rationale for all medical 
opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



